 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8    CARMEN JOHN PERRI, an individual,

 9                                   Plaintiff,             Case No. 2:19-cv-01853 BJR

10            V.                                            ORDER GRANTING STIPULATED
                                                            MOTION FOR DISMISSAL WITH
11    EL GAUCHO SEATTLE, LLC, a Washington                  PREJUDICE
      limited liability company,
12                               Defendants.

13
      ORDER GRANTING STIPULATED MOTION FOR DISMISSAL WITH PREJUDICE
14
            Based upon the Stipulation of the parties it is hereby:
15
            ORDERED that the above-captioned action be dismissed with prejudice and without an
16
     award of costs or attorneys' fees to any party. The Clerk of the Court shall close this case.
17
            IT IS SO ORDERED this 20th day of February, 2020.
18

19

20

21

22

23

     ORDER GRANTING STIPULATED MOTION FOR DISMISSAL
     WITH PREJUDICE - 1
     (Case No. 2:19-cv-01853 BJR)
 1        Jointly Presented By:

 2
     THE LAW OFFICES OF DANN. FIORITO III      JACKSON LEWIS P.C .
 3

 4   By: Isl Dan N Fiorito III                 By: Isl Peter Nohle
             Dan N. Fiorito Ill, WSBA #34009           Peter H. Nohle, WSBA # 35849
 5           844 NW 48th Street                        Sherry L. Talton, WSBA #42780
             Seattle, WA 98107                         520 Pike Street, Suite 2300
 6           206-299-1582                              Seattle, WA 98101
             9an@danfiorito,,.com                      206-405-0404
 7                                                     peter .nohle@jacksonlewis.com
           Attorney for Plaintiff                      sherry. talton@jacksonlewis.com
 8
                                                     Attorneys for Defendant
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER GRANTING STIPULATED MOTION FOR DISMISSAL
     WITH PREJUDICE - 2
     (Case No. 2:19-cv-01853 BJR)
